DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is drawn to a method of detecting, identifying, and quantifying an analyte in a specimen in a suspension medium comprising one or more cells by apportioning the specimen into one or more test samples and (emphasis of the recited language is underlined):
- optionally, adding a reagent to the one or more test samples, said reagent being prone to engage in a binding activity with an analyte present in a said one or more cells;

- applying an electric field with a first magnitude and with a second magnitude over said one or more test samples for a selected period of time, said second magnitude being higher than said first magnitude, thereby increasing the cell permeability due to pore formation in the cell
membrane and allowing the reagent to penetrate the cell membrane through the formed pores

Instant claim 1 recites that the reagent is optional in line 5, but then appears to require the reagent be present in line 10 since “the reagent” is required “to penetrate the cell membrane”. Due to the internal contradiction and discussions in the instant disclosure for the instant method both requiring and not requiring the reagent in paragraphs [0117, 0125, 0136-0139, 0151, and 0152] of the instant published disclosure (USPgPub 2022/0120692, cited previously), it is unclear whether the reagent is a necessary component in instant claim 1 or not.  This rejection affects all dependent claims.  
	Claim 2 states that the analyte detected, identified, and quantified in the method of instant claim 1 is a coronavirus. It is unclear how specific detection and identification is accomplished without the necessary addition of an identifying reagent to specifically detect coronavirus. 
	Instant claim 13 still recites the term, “preferably”, in line 16, which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d). It is unclear whether electrical property responses are required to be measured as capacitance versus applied voltage responses or not. 

	An amendment requiring the incorporation of the reagents recited in instant claim 8 to detect SARS-CoV-2 into claim 1, deletion of claim 2, and deletion of “preferably” in claim 13 would ameliorate these rejections under 35 USC § 112(b). 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-13 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first
paragraph, as failing to comply with the written description requirement. The claim(s) contains
subject matter which was not described in the specification in such a way as to reasonably
convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications
subject to pre-AJA 35 U.S.C. 112, the inventor(s), at the time the application was filed, had
possession of the claimed invention. This is a written description rejection.
	Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first
paragraph, because the specification, while being enabling for detecting, identifying, and
quantifying the presence of SARS-CoV-2 by the instant method, does not reasonably provide
enablement for detecting, identifying, and quantifying the presence of any analyte present in a
sample. The specification does not enable any person skilled in the art to which it pertains, or
with which it is most nearly connected, to use the invention commensurate in scope with these
claims.
	In reply to the rejections of record, applicant points out that claim 2 has been amended to recite “coronavirus” and amended claim 8 to remove “suitable” as describing the claimed antibodies.
	Applicant’s arguments and a review of the claim amendments have been fully considered, but are not persuasive to ameliorate the rejections of record since the reagents that would be required to detect, identify, and quantify the coronavirus of claim 2 are not necessarily provided in claim 1.  
	While the instant disclosure demonstrates detection and quantification of SARS-CoV-2, there is no guidance provided indicating that the instant method would be applicable for the
broad, infinite scope of detecting and quantifying any analyte encompassed by instant claim 1 or
the broad scope of coronaviruses, specifically listed in claim 2 without a necessary reagent specific to coronaviruses. There is no guidance provided in the instant disclosure for
what measurements of electrical properties would be applicable for the determination of
detection and/or quantification and/or identification of unknown analyte targets in a sample. The
skilled artisan would not predict that the instant method would be applicable to detection,
identification, and quantification for any other analyte except SARS-CoV-2, as evidenced by
Imran et al. 2021; Micromachines. 2021; (12) 2: 174, of record. Imran et al. review electrochemical sensors for the detection of viruses. In section 4, Imran et al. states that distinguishing between different target analytes by biosensors remains a challenge. The instant disclosure does not satisfy this gap of knowledge in the state of the art. In Table 1, Imran et al. lists recognition elements required for detection of specific virus targets, limits of detection (LOD), and working ranges. Other than the anti-N antibody (NC antibody) binding in instant (exemplary) paragraphs: [0064], RDB SARS-CoV-2 spike antibodies in paragraph [0088] (Figures 25A-26D), and antibodies specific to the ACE-2 receptor in paragraph [0124], there is no written description for any other requisite recognition element for detection, identification, and quantification of infinite analytes, viruses, coronaviruses, bacteria, fungus, protein, or “other analyte”, encompassed by the instant claims.

	An amendment requiring the incorporation of the reagents recited in instant claim 8 to detect SARS-CoV-2 into claim 1 would ameliorate these rejections under 35 USC § 112(a). 
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898. The examiner can normally be reached M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shanon A. Foley/Primary Examiner, Art Unit 1648